internal_revenue_service number release date index number ------------------------------ -------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ------------------- refer reply to cc psi plr-132312-09 date date --------------------------------------------------- legend ------------------------- ------------------------ -------------------------------------------------------------------- ----------------------------- trustor spouse trust corporate trustee individual co-trustees ------------------------------------------------------------- son gc1 gc2 gc3 gc4 ggc1 ggc2 ggc3 ggc4 ggc5 ggc6 ggc7 ggc8 ggc9 a court ------------------------------- ------------------------------- --------------------------- --------------------- ----------------------- ------------------- ------------------- ---------------------------- ---------------------------- ---------------------- ------------------------- --------------------------- -------------------------- ------------------------------- ------------------------ ------------------------------------------------------------------------------- ----------------- settlement agreement ---------------------------------------------------------- state dollar_figureo ------------- ------------- plr-132312-09 dollar_figurep dollar_figureq dollar_figurer dollar_figures date date date date court order court order court order cite cite cite dear -------------- ------------- ------------- ------------- ----------- ------------------ ----------------------- ----------------------- ------------------------- ------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- --------------- ------------------------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------------ this responds to your letter dated date requesting rulings on the estate gift and generation-skipping_transfer gst tax consequences of proposed modifications to a_trust under a court-approved settlement agreement the facts submitted and the representations made are as follows on date trustor and spouse created a revocable_trust on date trustor died and trust was divided into a marital trust and a residuary_trust spouse died on date the assets of marital trust passed to the residuary_trust trust which remains in existence and is the subject of this ruling date sec_1 and occurred prior to date since its inception the situs of trust has been state article fourth paragraph g of trust provides that after spouse’s death son and his non-adopted issue of whatever degree will be the beneficiaries of trust until it terminates article fourth paragraph g provides the trustee with the authority to pay or apply for the benefit of any beneficiary as much of the net_income as the trustee deems necessary in the trustee’s discretion for the reasonable care support maintenance education and recreation of the beneficiary article sixth paragraph e provides the trustee with the discretionary authority to distribute to or for the benefit of a beneficiary part or all of the principal of the trust as often as the trustee deems necessary plr-132312-09 article first paragraph d provides that the corporate trustee shall have the authority to make discretionary distributions of income under article fourth paragraph g and discretionary distributions of principal under article sixth paragraph e article fourth paragraph g provides that trust will terminate upon the death of son and when there is no child of son who is under the age of years paragraph g also provides son with power to appoint the trust principal that remains undisposed upon termination the power may only be exercised in such a manner as to distribute the trust estate outright furthermore the power may be exercised only in favor of any one or more of the group consisting of the issue of the trustor son’s issue and the issue of trustor’s deceased brother if son fails to exercise the power_of_appointment the assets will be distributed to the living issue of son upon the principle of representation if son dies leaving no living issue the assets will be distributed to trustor’s brother’s living issue upon the principle of representation if no issue of trustor’s brother is living when trust terminates the assets pass to trustor’s legal heirs under the state intestacy law article fourth paragraph g provides that unless trust terminates at an earlier date under paragraph g it will terminate on the date that is twenty-one years after the death of the last to die of the beneficiaries in being at the time trust became irrevocable at the current time corporate trustee son and a serve as trustees of trust son ha sec_4 children who are the grandchildren of trustor gc1 gc2 gc3 and gc4 and grandchildren who are the great grandchildren of trustor ggc1 ggc2 ggc3 ggc4 ggc5 ggc6 ggc7 ggc8 and ggc9 the trustees became aware that son’s power to appoint the trust assets to the trustor’s issue provides son with a general_power_of_appointment over the assets of trust corporate trustee petitioned court for a judicial reformation of article fourth paragraph g the trustees submitted documentation indicating that trustor intended to provide son with only a limited_power_of_appointment court subsequently issued court order ruling that trustor intended to grant son a limited_power_of_appointment over the trust assets court order judicially construed and reformed the governing provision to add the following parenthetical so that the seventh sentence of article fourth paragraph g reads the power may be exercised only in favor of any one or more of the group consisting of the issue of trustor except that such power may not be exercised in favor of son the issue of son and the issue of the trustor’s deceased brother the judicial construction and reformation with respect to son’s power_of_appointment relates back to the creation of trust plr-132312-09 corporate trustee has consistently exercised its discretion to make annual distributions of income and occasionally principal to son gc1 gc2 gc3 and gc4 corporate trustee distributed larger amounts to son and smaller equal amounts to gc1 gc2 gc3 and gc4 in recent years ggc1 and ggc2 requested discretionary distributions from corporate trustee son and gc1 disputed ggc1’s and ggc2’s status as beneficiaries of trust corporate trustee filed a petition for construction requesting that the court determine the current beneficiaries of trust court appointed a guardian ad litem to represent ggc3 ggc4 ggc5 ggc6 ggc7 ggc8 ggc9 and unborn issue beneficiaries from each level were represented and participated in the litigation during the litigation other matters related to trust administration were disputed the court set the petition for construction and related issues for trial allowing discovery and mediation to take place after lengthy negotiations including two mediations the parties executed settlement agreement pursuant to paragraph b of settlement agreement the parties agreed that the beneficiaries of the trust are the non-adopted issue of son living during the existence of trust paragraph c of settlement agreement replaces the discretionary distribution standard under article fourth paragraph g and article sixth paragraph e with fixed annual distributions of dollar_figureo to son and dollar_figurep to each of gc1 gc2 gc3 and gc4 for the year s following the execution of settlement agreement but preceding the issuance of a favorable ruling from the service the corporate trustee will distribute dollar_figureq to son and dollar_figurer to each of gc1 gc2 gc3 and gc4 paragraph c also provides that ggc1 ggc2 ggc3 ggc4 ggc5 ggc6 ggc7 ggc8 ggc9 and any additional beneficiaries at this generation level or lower are entitled to an annual sum of up to dollar_figures for four years for certain educational expenses such lower level beneficiaries may also request discretionary disbursements for collegiate and post graduate educational_assistance under paragraph e corporate trustee may make discretionary distributions to assist any beneficiary with a medical emergency that is considered to be major and catastrophic and is not covered by insurance paragraph c of settlement agreement provides that upon termination the trust corpus will be distributed as directed in the written power_of_appointment son executed on date if son revokes such power prior to his death son will be considered to have waived the right to further exercise the power to appoint trust assets and the corpus will be distributed pursuant to the governing terms of the instrument paragraph d of settlement agreement requires that the individual co-trustees and the corporate trustee annually agree on the portfolio management decisions in court order sec_2 and the court approved the terms of settlement agreement and construed the beneficiaries of trust as those determined in paragraph b conditioned upon a favorable ruling by the service that settlement agreement will not subject trust to the gst tax plr-132312-09 trust was irrevocable on date and corporate trustee represents that there have been no additions to the trust after date rulings requested under court order son does not possess and has never possessed a general_power_of_appointment with respect to trust that would cause the corpus to be includible in his gross_estate for federal estate_tax purposes son will not be treated as having released a general_power_of_appointment for federal tax purposes under sec_2514 or sec_2041 and neither trust nor distributions therefrom will be subject_to the provisions of chapter of the internal_revenue_code_of_1986 code court order sec_2 and and paragraph b of settlement agreement construing and interpreting the terms of trust to define the beneficiaries of trust to include each of the non-adopted issue of son who are living during the existence of trust will not cause trust or the resulting distributions made from trust to become subject_to the provisions of chapter of the code the modification of the distributive terms of the governing instrument as enumerated in the settlement agreement in paragraph sec_2 c and e will not cause trust or the resulting distributions made from trust to become subject_to the provisions of chapter of the code paragraph c of the settlement agreement which modifies the terms of the governing instrument related to the distribution of trust assets on termination and the power_of_appointment exercisable by son will not cause trust or the resulting distributions made from trust on termination to become subject_to the provisions of chapter of the code ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides that the value of the gross_estate includes the value of property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released the power_of_appointment by a disposition which is of the nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate plr-132312-09 sec_2041 provides that the lapse of a general_power_of_appointment during the life of the individual possessing the power shall be considered a release of the power sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that the lapse of a general_power_of_appointment during the life of the individual possessing the power shall be considered a release of the power sec_2514 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_termination as the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 defines the term taxable_distribution as any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 defines the term direct_skip as a transfer subject_to the federal estate and gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust in which all interests are held by skip persons or a_trust where no trust distributions including those upon termination may be made to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26_2601-1 the provisions of chapter of the code apply to any generation-skipping_transfer made after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 the gst tax provisions do not apply to any gst_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made plr-132312-09 out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 of the code sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state law provides that the courts are vested with the authority to reform a_trust instrument and that to the extent a word or phrase of importance is omitted by mistake it may be added in through the judicial power of reformation if the instrument contains the means of doing so with certainty cite cite judicial reformation of a_trust to conform to the intent of the settlor at the time of execution will relate back to the date that the instrument was executed cite in this case the documents submitted indicate that trustor intended to provide son with only a limited_power_of_appointment in article fourth paragraph g based on the plr-132312-09 facts submitted and the representations made we conclude that the judicial action involves a bona_fide issue court order reformed article fourth paragraph g to correct a scrivener’s error the order is consistent with applicable state law that would be applied by the highest court of state accordingly we conclude that son’s power_of_appointment as judicially modified is not a general_power_of_appointment for purposes of sec_2041 the judicial modification of son’s power_of_appointment is not an exercise or release of a general_power_of_appointment that would result in a taxable gift under sec_2514 or would result in inclusion in his gross_estate under sec_2041 and the reformation will not cause trust to lose its exempt status for purposes of the gst tax under sec_2601 ruling sec_2 - sec_26_2601-1 provides that a court-approved settlement of a bona_fide controversy regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement the regulations further provide that a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement within the range of reasonable outcomes sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor’s children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee filed a plr-132312-09 construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax in this case trust was irrevocable on date and the trustees have represented that there have been no additions to the trust after date son and gc1 disagreed that ggc1 and ggc2 were beneficiaries of trust corporate trustee petitioned court to determine the beneficiaries of trust court set the case for trial and ordered mediation during which the beneficiaries disputed other trust administration issues to avoid litigation the parties executed settlement agreement determining the beneficiaries of the trust and resolving the other trust administration issues discussed during mediation in court order sec_2 and court construed the beneficiaries of trust as those determined under settlement agreement approved all of the terms of settlement agreement and instructed the trustees to administer trust in accordance with the terms of settlement agreement the trust document identified the beneficiaries as son’s non-adopted living issue of whatever degree which settlement agreement construed as son’s non-adopted issue furthermore under the terms of the trust instrument corporate trustee had authority to make discretionary distributions of income and principal under settlement agreement corporate trustee and the beneficiaries have agreed on the amount of distributions that will be made each year finally under the trust instrument son has a limited_power_of_appointment over the trust assets upon termination under settlement agreement upon termination of trust corporate trustee will distribute the assets pursuant to the power_of_appointment son executed on date provided however if son revokes such power prior to his death son will be considered to have waived the right to further exercise the limited_power_of_appointment and corporate trustee will distribute the assets according to the terms of the trust instrument based on the facts presented and the representations made we conclude that settlement agreement including all terms and modifications thereunder is the product of arm’s length negotiation further all of the terms of settlement agreement as described above present a compromise that reflects the parties’ assessment of the relative strengths of their positions therefore the agreement is within the range of reasonable outcomes under sec_26_2601-1 moreover the modifications to trust under settlement agreement will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person who held the beneficial_interest prior to the modification and they will not extend the time for vesting of any beneficial_interest in the plr-132312-09 trust beyond the period of years after the death of the last to die of the beneficiaries in being at the time the trust became irrevocable accordingly we rule as follows paragraph b of settlement agreement which concludes that the beneficiaries of trust are defined as the non-adopted issue of son who are living during the existence of trust will not cause trust or its distributions to become subject_to gst tax under sec_2601 the modification of the distributive terms of trust as enumerated in paragraph sec_2 c and e of settlement agreement will not cause trust or distributions from trust to be subject_to gst tax under sec_2601 modifications to the terms of trust contained in paragraph c of settlement agreement which relate to the distribution of assets on termination and son’s power_of_appointment will not cause trust or distributions from trust to be subject_to gst tax under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries cc
